10 N.Y.3d 782 (2008)
JOSEPH MONTESANO, Individually and as President of Rochester Firefighters, Inc., Local 1071, IAFF, AFL-CIO, as Trustee of Rochester Firefighters Association Mutual Aid Fund and on Behalf of All Other Individuals Providing Fire Protection to City of Rochester Similarly Situated, et al., Appellants,
v.
FLOYD A. MADISON, as Chief of Fire Department of City of Rochester and as Administrator of Firefighters Insurance Fund of City of Rochester, et al., Defendants, and CITY OF ROCHESTER, Respondent.
Court of Appeals of the State of New York.
Submitted January 7, 2008.
Decided March 13, 2008.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.